AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT, dated effective as of
November 18, 2005 (the “Effective Date”) is between Loudeye Corp., a Delaware
corporation (the “Company”), and Chris J. Pollak (“Executive”), and amends and
restates that certain Executive Employment Agreement dated July 21, 2005 (the
“Prior Agreement”) in its entirety. This Agreement replaces and supersedes any
employment or compensation agreement previously in effect between the Company
and the Executive.

AGREEMENTS



  1.   Employment  

The Company will employ Executive and Executive will accept employment by the
Company as Chief Financial Officer. Executive currently reports to the Chief
Executive Officer (“CEO”), and shall have such responsibilities as are assigned
from time to time by the CEO, which relate to the business of the Company, or
any business ventures in which the Company may participate.

As a condition to the effectiveness of this Agreement, Executive has executed a
Loudeye Corp. Proprietary Information and Inventions Agreement, which contains
noncompetition and nonsolicitation obligations, in the form attached as
Exhibit A, which is part of this Agreement.



  2.   Attention and Effort  

Executive shall devote his entire productive time, ability, attention and effort
to the Company’s business and shall skillfully serve its interests during the
term of this Agreement and shall not engage in any business or employment
activity that is not on Company’s behalf (whether or not pursued for gain or
profit); provided, however, that Executive may devote reasonable periods of time
to (a) engaging in personal investment activities that do not involve Executive
providing any advice or services to the businesses that compete with the Company
or any of its subsidiaries; and (b) engaging in charitable or community service
activities, so long as none of the foregoing additional activities materially
interfere with Executive’s duties under this Agreement.



  3.   Term

Unless earlier terminated with appropriate notice of termination, the initial
term of this Agreement shall be from the date hereof until December 31, 2005;
provided, however, that, unless terminated with appropriate notice, on each
January 1 following the date of this Agreement, beginning with January 1, 2006,
this Agreement shall be automatically renewed for successive one-year terms.



  4.   Compensation  

During the term of this Agreement, the Company shall pay or cause to be paid to
Executive, and Executive shall accept in exchange for the services rendered
hereunder by him, the following compensation:



  4.1   Base Salary  

Executive’s compensation shall consist of, in part, an annual base salary (the
“Base Salary”) of One Hundred Seventy-Five Thousand Dollars ($175,000) before
all customary payroll deductions. The Base Salary shall be paid to Executive in
substantially equal installments and at the same intervals as other executive of
the Company are paid. At the end of each year of employment (or sooner if
determined by the Board), Executive’s Base Salary shall be reviewed by the CEO
in its sole discretion, except that the Executive’s Base Salary shall never be
reduced below One Hundred Seventy-Five Thousand Dollars ($175,000).



  4.2.   Stock Option Grants

On the Effective Date, Executive shall be entitled to receive a stock option to
purchase 150,000 shares (the “Option”) of the Company’s common stock, par value
$.001 per share (the “Common Stock”) under the Company’s 2005 Incentive Award
Plan (the “2005 Plan”). The Option shall be granted under and be subject to the
terms of the 2005 Plan and the Company’s standard form of stock option agreement
under the 2005 Plan. The Option shall be an incentive stock option to the
maximum extent allowable under applicable law. The exercise price for the Option
shall be the fair market value of the Common Stock on the Effective Date. The
Option shall vest as follows: 25% of the shares shall vest and be exercisable on
the one year anniversary date of this Agreement and the remaining shares shall
vest monthly in equal increments over the next 36 months following the
anniversary date of this Agreement.

If, on or after a Change of Control (as defined herein), Executive’s employment
with the Company terminates due to an involuntary termination of Executive by
the Company other than for “Cause” (as defined in Section 6.6) or by Executive
for “Good Reason” (as defined in Section 6.6), then all of Executive’s Company
stock options or restricted stock grants shall immediately accelerate and become
fully vested and exercisable immediately upon such termination.

For purposes of this Agreement, “Change of Control” shall mean the occurrence of
any of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or

(ii) The consummation of the sale or disposition by the Company of all or
substantially all the Company’s assets in one or a series of related
transactions; or

(iii) The consummation of a merger or consolidation of the Company or share
exchange involving any other corporation, other than (A) a merger, consolidation
or share exchange which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or (B) a merger
effected solely for purposes of changing the domicile of the Company.



  4.3   Bonuses

(a) Executive will receive a bonus of $40,000 upon the earliest of the
following: (i) filing of the Company’s annual report on Form 10-K for the year
ended December 31, 2005, (ii) filing of the Company’s last public filing prior
to a Change of Control, or (iii) termination by the Company of Executive without
“Cause” or for failure to meet “performance or quarterly goals”.

(b) Executive’s eligibility for a performance bonus shall be based on the
overall performance of the Company. Each year the Compensation Committee shall
set both a performance target and maximum performance goal for the Company for
the fiscal year. The performance target and maximum performance goal shall be
documented in writing and acknowledged by Executive. If, based on the Company’s
audited financial statements, the performance target is met, and if the Company
is EBITDA positive (as determined in accordance with GAAP), Executive shall be
eligible for an annual bonus of up to fifty percent (50%) of his Base Salary.
If, based on the Company’s audited financials, the maximum performance goal is
met, and if the Company is EBITDA positive, Executive shall be eligible for an
annual bonus of up to one hundred percent (100%) of his Base Salary. For
avoidance of doubt, executive’s maximum aggregate annual bonus potential under
this Section 4.4 is 100% of his Base Salary. The parties will negotiate in good
faith to address any issues of fairness or consistency if there are changes in
GAAP between the time that the targets are established and the calculation of
eligibility for bonus.

The actual amount of any bonus payable to Executive shall be determined by the
CEO, in consultation with the Executive Committee of the Board. Executive
understands that in any year no more than twenty five percent (25%) of that
year’s total positive EBITDA balance be distributed as bonus compensation
individually or collectively to the Company’s executive leadership team
(including Executive and the Company’s other senior executives). Any potential
bonus amount that is not payable pursuant to the prior sentence shall not be
earned and shall not be accrued by the Company. For illustration purposes only,
if in a given year Executive meets the maximum performance goal entitling
Executive to a performance bonus of $200,000 and the Company’s positive EBITDA
balance as of the applicable year end is $1,000,000, then the maximum bonus
amount distributable to the executive leadership team shall be $250,000, of
which Executive would receive a percentage to be determined by the Compensation
Committee of the Board. In this example, the remaining balance of Executive’s
earned bonus would not be earned and would not be accrued by the Company.



  5.   Benefits  

During the term of this Agreement, the Company shall provide Executive with the
health and dental insurance provided to other senior executives. Executive will
be entitled to participate, subject to and in accordance with applicable
eligibility requirements, in fringe benefit programs that may be established by
the Company or, to the extent applicable, by the Board. During each calendar
year for the term of this Agreement, Executive shall be entitled to four
(4) weeks paid vacation. Unused vacation time may be accrued during the term of
this Agreement, but in no event shall Executive accrue and carry over more than
eight (8) weeks of paid vacation. Any unused vacation time above the eight weeks
that may be carried over is forfeited.



  6.   Payments and Benefits Upon Termination  

Executive shall be entitled to the following payments and benefits following
termination of Executive’s employment for the stated reasons, and provided that
the Executive signs a release of all claims or potential claims against the
Company.

6.1 Termination Payment

(a) Generally. If Executive’s employment with the Company terminates due to an
involuntary termination by the Company other than for “cause” (as defined in
Section 6.6), then the Company shall make payments in cash to Executive as
severance pay equal to three months of Executive’s annual Base Salary in effect
immediately prior to the date of Executive’s termination (the “Cash Severance”).
The Cash Severance due under this Section 6.1(a) shall be paid in a lump sum.
The amount of severance to be paid under this section shall increase to an
amount equal to six months of Executive’s annual Base Salary on January 1, 2006,
and to an amount equal to nine months of Executive’s annual Base Salary on
January 1, 2007.

(b) Termination Payment on Change of Control. If, on or after a Change of
Control, Executive’s employment with the Company terminates due to (i) a
voluntary termination for Good Reason (as defined in Section 6.6) or (ii) an
involuntary termination by the Company other than for “Cause” (as defined in
Section 6.6), then the Company shall pay Executive as severance an amount equal
to six months of Executive’s annual Base Salary in effect immediately prior to
the date of Executive’s termination, plus the bonus due under Section 4.3 (a),
to the extent it has not already been paid. The severance due under this
Section 6.1(b) shall be paid in a lump sum.

6.2 Accrued Benefits

The Company shall pay to Executive the amount of any compensation deferred by
Executive and any accrued vacation pay for the periods of service prior to the
date of termination. Such amounts shall be paid in a lump sum.

6.3 Exclusive Source of Severance Pay

Benefits provided under this Agreement shall replace the amount of any severance
payments to which Executive would otherwise be entitled under any severance plan
or policy generally available to executives of the Company.

6.4 Nonsegregation

No assets of the Company need be segregated or earmarked to represent the
liability for benefits payable hereunder. The rights of Executive to receive
benefits hereunder shall be only those of a general unsecured creditor.

6.5 Withholding

All payments under this Section 6 are subject to applicable federal and state
payroll withholding or other applicable taxes.

6.6 “Cause” and “Good Reason” Definitions

For purposes of this Agreement, “Cause” means (a) violation by Executive of a
state or federal criminal law involving the commission of a crime against the
Company, or any felony; (b) habitual or repeated misuse by Executive of alcohol
or controlled substances; (c) fraud, intentional misrepresentation or dishonesty
by Executive with respect to the business of the Company; (d) any incident
materially compromising Executive’s reputation or ability to represent the
Company with the public; (e) any intentional act by Executive that substantially
impairs the Company’s business, goodwill or reputation; or (f) a determination
by CEO after the end of each of two (2) consecutive calendar quarters that the
Company (or the Executive) has not substantially met the quarterly goals as
established by the CEO or the Board of Directors.

For purposes of this Agreement, “Good Reason” shall mean, without Executive’s
express written consent: (a) the material reduction of (i) Executive’s duties,
benefits, authority or responsibilities (as determined in good faith by the
Board of Directors), or (ii) compensation ; (b) the relocation of the principal
place of Executive’s employment to a location that is more than fifty (50) miles
away from its current location; or (c) the uncured breach of any material
provision of this Agreement by the Company; provided, however, that the
Executive shall not be deemed to have resigned for Good Reason hereunder unless
with respect to each of (a) and (b) and (c) above, the Executive shall have
provided written notice to the Company within 60 calendar days after the event
that the Executive believes gives rise to the Executive’s right to terminate
employment for Good Reason, describing in reasonable detail the facts that
provide the basis for such belief, and the Company shall have thirty (30) days
from the date of such notice to cure any such material reduction, relocation or
breach.

6.7 Termination For Failure to Meet Quarterly Goals

Notwithstanding anything stated elsewhere in this Agreement, the parties agree
that if Executive is terminated by the Company for failing to substantially meet
the Quarterly Goals after the end of each of two successive quarters, Executive
shall be entitled to severance under Section 7.1(a) of this Agreement and
bonuses under Section 4.3 (a), but shall not be entitled to any accelerated
vesting of any outstanding options or restricted stock grants.

7. Termination

Employment of Executive pursuant to this Agreement may be terminated as follows:



  7.1   By the Company  

The Company may terminate the employment of Executive with or without Cause upon
giving written notice of termination (“Notice of Termination”), which notice
shall be effective immediately if termination is for Cause and thirty (30) days
later if termination is not for Cause. This Agreement shall terminate upon the
effective date specified in such Notice of Termination. Payments due to
Executive pursuant to Section 6, if any, shall commence on the effective date of
the Notice of Termination.

7.2 By Executive

Executive may terminate this Agreement upon thirty (30) days’ prior written
notice in the form of a Notice of Termination, and this Agreement shall
terminate upon the effective date specified in such Notice of Termination.
Payments due to Executive pursuant to Section 6, if any, shall commence on the
effective date of the Notice of Termination. Notwithstanding the preceding
sentence, the Company shall have the right to accelerate Executive’s termination
of employment to be effective on the date that the Notice of Termination is
received by the Company, or any date of the Company’s choosing between that date
and the effective date specified in the Notice of Termination.

7.3 Automatic Termination

This Agreement and Executive’s employment shall terminate automatically upon
Executive’s death or Executive’s inability, for any reason, to perform his
duties with the Company for 120 days in any twelve (12) month period
(“Disability”).

7.4 Effect of Termination

Notwithstanding any termination or expiration of this Agreement, the Company
shall remain liable for any rights or payments arising prior to such event to
which Executive is entitled under this Agreement.

8. Golden Parachute Taxes.

In the event that (i) any amounts paid or deemed paid to Executive under this
Agreement are deemed to constitute “excess parachute payments” as defined in
Section 280G of the Code (taking into account any other payments made to
Executive under any other agreement and any other compensation paid or deemed
paid to Executive), or if Executive is deemed to receive an “excess parachute
payment” by reason of his vesting in the option grants or restricted stock
grants set forth in Section 4.2, and (ii) such deemed “excess parachute
payments” would be subject to the excise tax of Section 4999 of the Code, then
at the election of the Executive, the amount of any or all of such payments or
deemed payments, as selected by Executive, may be reduced (or, alternatively the
provisions of Section 4.2 may be waived so as not act to vest options to such
Executive), so that no such payments or deemed payments shall constitute excess
parachute payments. The determination of whether a payment or deemed payment
constitutes an excess parachute payment shall be made in the sole discretion of
the Board.

9. Miscellaneous

9.1 Amendment

This Agreement may not be amended except by written agreement between Executive
and an authorized representative of the Company following approval by the
Compensation Committee.

9.2 No Mitigation

All payments and benefits to which Executive is entitled under this Agreement
shall be made and provided without offset, deduction or mitigation on account of
income Executive could or may receive from other employment or otherwise.

9.3 Legal Expenses

In connection with any litigation, arbitration or similar proceeding, whether or
not instituted by the Company or Executive, with respect to the interpretation
or enforcement of any provision of this Agreement, the substantially prevailing
party shall be entitled to recover from the other party all costs and expenses,
including reasonable attorneys’ fees and disbursements, in connection with such
litigation, arbitration or similar proceeding.

9.4 Notices

Any notices required under the terms of this Agreement shall be effective hand
delivered or when mailed, postage prepaid, by certified mail and addressed to,
in the case of the Company:

Loudeye Corp.

1130 Rainier Avenue South

Seattle, WA 98144

Attention: General Counsel

with a copy to:
Cairncross & Hempelmann, P.S.
524 Second Avenue, Suite 500
Seattle, WA 98104
Attn: Rosemary Daszkiewicz

and to, in the case of Executive:
Chris J. Pollak
     
     

Either party may designate a different address by giving written notice of
change of address in the manner provided above.

9.5 Waiver; Cure

No waiver or modification in whole or in part of this Agreement, or any term or
condition hereof, shall be effective against any party unless in writing and
duly signed by the party sought to be bound. Any waiver of any breach of any
provision hereof or any right or power by any party on one occasion shall not be
construed as a waiver of, or a bar to, the exercise of such right or power on
any other occasion or as a waiver of any subsequent breach.

9.6 Binding Effect; Successors

This Agreement shall be binding upon, inure to the benefit of and be enforceable
by the Company and Executive and their respective heirs, legal representatives,
successors and assigns.

9.7 Severability

Any provision of this Agreement which is held to be unenforceable or invalid in
any respect in any jurisdiction shall be ineffective in such jurisdiction to the
extent that it is unenforceable or invalid without affecting the remaining
provisions hereof, which shall continue in full force and effect. The
enforceability or invalidity of a provision of this Agreement in one
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.8 Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the state of Washington applicable to contracts made and to be performed there.

1

SIGNATURE PAGE TO EMPLOYMENT AGREEMENT

The Company and Executive have executed this Agreement at Seattle, Washington as
of the Effective Date.



      Loudeye Corp.

By: /s/ Michael A. Brochu
Michael A. Brochu
Chief Executive Officer


EXECUTIVE

/s/ Chris J. Pollak



      Chris J. Pollak

2

Exhibit A

Form of Proprietary Information and Inventions Agreement

LOUDEYE CORP.

In consideration of my employment or consultancy (as the case may be) by Loudeye
Corp., a Delaware corporation (the “Company,” which term includes the Company’s
subsidiaries and any of its affiliates), any opportunity for advancement or
reassignment that the Company may offer me, the compensation paid to me in
connection with such employment or consultancy (as the case may be) and any
stock and/or stock options which have been or may be granted to me by the
Company, I, Chris J. Pollak, hereby agree as follows:

1. Whenever used in this Agreement the following terms will have the following
meanings:



  (a)   “Invention(s)” means designs, trademarks, discoveries, formulae,
processes, manufacturing techniques, trade secrets, inventions, improvements,
ideas, business plans or strategies, or copyrightable works, including all
rights to obtain, register, perfect and enforce these proprietary interests;
provided that the term “Inventions” shall not be deemed to include those
inventions, if any, listed on the exhibit attached to this Agreement.



  (b)   “Proprietary Information” means information or physical material not
generally known or available outside the Company or information or physical
material entrusted to the Company by third parties. This includes, but is not
limited to, Inventions, confidential knowledge, trade secrets, copyrights,
product ideas, techniques, processes, formulas, object codes, mask works and/or
any other information of any type relating to documentation, data, schematics,
algorithms, flow charts, mechanisms, research, manufacture, improvements,
assembly, installation, marketing, forecasts, pricing, customers, the salaries,
duties, qualifications, performance levels and terms of compensation of other
employees, and/or cost or other financial data concerning any of the foregoing
or the Company and its operations. Proprietary Information may be contained in
material such as drawings, samples, procedures, specifications, reports,
studies, customer or supplier lists, budgets, cost or price lists, compilations
or computer programs, or may be in the nature of unwritten knowledge or
know-how.



  (c)   “Company Documents” means documents or other media that contain
Proprietary Information or any other information concerning the business,
operations or plans of the Company, whether such documents have been prepared by
me or by others. “Company Documents” include, but are not limited to,
blueprints, drawings, photographs, charts, graphs, notebooks, customer lists,
computer disks, tapes or printouts, sound recordings and other printed,
typewritten or handwritten documents.

2. I understand that the Company is engaged in a continuous program of research,
development and production. I also recognize that the Company possesses or has
rights to Proprietary Information (including certain information developed by me
during my employment or consultancy (as the case may be) by the Company) which
has commercial value in the Company’s business that derives, at least in part,
from not being generally known or readily ascertainable.

3. I understand that the Company possesses Company Documents which are important
to its business.

4. I understand and agree that my employment or consultancy (as the case may be)
creates a relationship of confidence and trust between me and the Company with
respect to (i) all Proprietary Information, and (ii) the confidential
information of another person or entity with which the Company has a business
relationship and is required by terms of an agreement with such entity or person
to hold such information as confidential. At all times, both during my
employment or consultancy (as the case may be) by the Company and after its
termination, I will keep in confidence and trust all such information, and I
will not use or disclose any such information without the written consent of the
Company, except as may be necessary in the ordinary course of performing my
duties to the Company, in which case I shall take reasonable steps to ensure
that such information is maintained in confidence.

5. In addition, I hereby agree as follows:

(a) All Proprietary Information shall be the sole property of the Company and
its assigns, and the Company and its assigns shall be the sole owner of all
trade secrets, patents, copyrights and other rights in connection therewith. I
hereby assign to the Company any rights I may presently have or I may acquire in
such Proprietary Information.

(b) All Company Documents, apparatus, equipment and other physical property,
whether or not pertaining to Proprietary Information, furnished to me by the
Company or produced by me or others in connection with my employment or
consultancy (as the case may be) shall be and remain the sole property of the
Company. I shall return to the Company all such Company Documents, materials and
property as and when requested by the Company, excepting only (i) my personal
copies of records relating to my compensation; (ii) my personal copies of any
materials previously distributed generally to stockholders of the Company; and
(iii) my copy of this Agreement (my “Personal Documents”). Even if the Company
does not so request, I shall return all such Company Documents, materials and
property upon termination of my employment or consultancy (as the case may be)
by me or by the Company for any reason, and, except for my Personal Documents, I
will not take with me any such Company Documents, material or property or any
reproduction thereof upon such termination.

(c) I will promptly disclose to the Company, or any persons designated by it,
all Inventions relating to the subject matter of my employment or consultancy
made or conceived, reduced to practice or learned by me, either alone or jointly
with others, prior to the termination of my employment or consultancy (as the
case may be) and for one (1) year thereafter.

(d) Without further compensation, I hereby agree promptly to disclose to the
Company, and I hereby assign and agree to assign to the Company or its designee,
my entire right, title, and interest in and to all Inventions which I may solely
or jointly develop or reduce to practice during the period of my employment or
consulting relationship with the Company (i) which pertain to any line of
business activity of the Company, (ii) which are aided by the use of time,
material or facilities of the Company, whether or not during working hours, or
(iii) which relate to any of my work during the period of my employment or
consulting relationship with the Company, whether or not during normal working
hours. No rights are hereby conveyed in Inventions, if any, made by me prior to
my employment or consulting relationship with the Company which are identified
in a sheet attached to and made a part of this Agreement, if any (which
attachment contains no confidential information).

NOTICE REQUIRED BY REVISED CODE OF WASHINGTON 49.44.140:

Any assignment of Inventions required by this Agreement does not apply to an
Invention for which no equipment, supplies, facility or trade secret information
of the Company was used and which was developed entirely on the employee’s or
consultant’s own time, unless (a) the Invention relates (i) directly to the
business of the Company or (ii) to the Company’s actual or demonstrably
anticipated research or development or (b) the Invention results from any work
performed by the employee or consultant for the Company.

(e) During or after my employment or consultancy (as the case may be), upon the
Company’s request and at the Company’s expense, I will execute all papers in a
timely manner and do all acts necessary to apply for, secure, maintain or
enforce patents, copyrights and any other legal rights in the United States and
foreign countries in Inventions assigned to the Company under this Agreement,
and I will execute all papers and do any and all acts necessary to assign and
transfer to the Company or any person or party to whom the Company is obligated
to assign its rights, my entire right, title and interest in and to such
Inventions. This obligation shall survive the termination of my employment or
consultancy (as the case may be), but the Company shall compensate me at a
reasonable rate after such termination for time actually spent by me at the
Company’s request on such assistance. In the event that the Company is unable
for any reason whatsoever to secure my signature to any document reasonably
necessary or appropriate for any of the foregoing purposes, (including renewals,
extensions, continuations, divisions or continuations in part), I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agents and attorneys-in-fact to act for and in my behalf and
instead of me, but only for the purpose of executing and filing any such
document and doing all other lawfully permitted acts to accomplish the foregoing
purposes with the same legal force and effect as if executed by me.

(f) So that the Company may be aware of the extent of any other demands upon my
time and attention, I will disclose to the Company (such disclosure to be held
in confidence by the Company) the nature and scope of any other business
activity in which I am or become engaged during the term of my employment or
consultancy (as the case may be). During the term of my employment or
consultancy (as the case may be), I will not engage in any other business
activity which is related to the Company’s business or its actual or
demonstrably anticipated business.

6. As a matter of record, I attach hereto as Exhibit A a complete list of all
Inventions (including patent applications and patents) relevant to the subject
matter of my employment or consultancy which have been made, conceived,
developed or first reduced to practice by me, alone or jointly with others,
prior to my employment or consultancy (as the case may be) with the Company that
I desire to remove from the operation of this Agreement, and I covenant that
such list is complete. If no such list is attached to this Agreement, I
represent that I have no such Inventions at the time of signing this Agreement.
If in the course of my employment or consultancy with the Company, I use or
incorporate into a product or process an Invention not covered by Paragraph 5(d)
of this Agreement in which I have an interest, the Company is hereby granted a
nonexclusive, fully paid-up, royalty-free, perpetual, worldwide license of my
interest to use and sublicense such Invention without restriction of any kind.

7. I represent that my execution of this Agreement, my employment or consultancy
(as the case may be) with the Company and my performance of my proposed duties
to the Company in the development of its business will not violate any
obligations I may have to any former employer, or other person or entity,
including any obligations to keep confidential any proprietary or confidential
information of any such employer. I have not entered into, and I will not enter
into, any agreement which conflicts with or would, if performed by me, cause me
to breach this Agreement.

8. In the course of performing my duties to the Company, I will not utilize any
proprietary or confidential information of any former employer.

9. I agree that this Agreement does not constitute an employment or consultancy
(as the case may be) agreement for a specific duration.

10. This Agreement shall be effective as of the first day of my employment or
consultancy (as the case may be) by the Company and the obligations hereunder
will continue beyond the termination of my employment and will be binding on my
heirs, assigns and legal representatives. This Agreement is for the benefit of
the Company, its successors and assigns (including all subsidiaries, affiliates,
joint ventures and associated companies) and is not conditioned on my employment
for any period of time or compensation arising therefrom. I agree that the
Company is entitled to communicate any obligations under this Agreement to any
future or prospective employer of mine or business retaining me as a consultant.

11. During the term of my employment or consultancy (as the case may be) and for
one (1) year thereafter, I will not, without the Company’s written consent,
directly or indirectly be employed or involved with any business developing or
exploiting any products or services that are competitive with products or
services (a) being commercially developed or exploited by the Company during my
employment or consultancy (as the case may be) and (b) on which I worked or
about which I learned Proprietary Information during my employment or
consultancy (as the case may be) with the Company. During the term of my
employment or consultancy (as the case may be) and for one year thereafter I
shall not directly or indirectly contact, solicit, induce, or attempt to induce
any customer or identified prospective customer, vendor, business relation or
contractor of the Company for the purposes of diverting sales from the Company,
terminating such person or entity’s relationship with the Company, or
diminishing in any respect the business being done by the Company with such
person or entity.

12. During the term of my employment or consultancy (as the case may be) and for
one (1) year thereafter, I will not personally or through others recruit,
solicit or induce in any way any employee, advisor or consultant of the Company
to terminate his relationship with the Company.

13. I acknowledge that any violation of this Agreement by me will cause
irreparable injury to the Company and I agree that the Company will be entitled
to extraordinary relief in court, including, but not limited to, temporary
restraining orders, preliminary injunctions and permanent injunctions without
the necessity of posting a bond or other security and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement.

14. I agree that any dispute in the meaning, effect or validity of this
Agreement shall be resolved in accordance with the laws of the State of
Washington without regard to the conflict of laws provisions thereof. I further
agree that if one or more provisions of this Agreement are held to be
unenforceable under applicable Washington law, such provision(s) shall be
modified solely to the extent necessary to render the same enforceable and the
balance of the Agreement shall be interpreted consistent with such provision as
modified and shall be enforceable in accordance with its terms.

3

15. I HAVE READ AND UNDERSTOOD THIS AGREEMENT. THIS AGREEMENT MAY ONLY BE
MODIFIED BY A SUBSEQUENT WRITTEN AGREEMENT EXECUTED BY AN AUTHORIZED OFFICER OF
THE COMPANY AND APPROVED BY THE COMPENSATION COMMITTEE.

              Dated: November 18, 2005
       
 
           
 
      By:   /s/ Chris J. Pollak
Signature
 
      Name:   Chris J. Pollak
 
           
Accepted and Agreed to:
 
 
 

 
           
LOUDEYE CORP.
 
 
 

 
           
By:
  /s/ Michael A. Brochu
Michael A. Brochu
Chief Executive Officer  


 




4

Exhibit A

LOUDEYE CORP

Ladies and Gentlemen:

1. The following is a complete list of all inventions or improvements relevant
to the subject matter of my employment or consultancy (as the case may be) by
Loudeye Corp (the “Company”) that have been made or conceived or first reduced
to practice by me, alone or jointly with others, prior to my employment or
consultancy (as the case may be) by the Company that I desire to remove from the
operation of the Proprietary Information and Inventions Agreement entered into
between the Company and me.

     
X
  No inventions or improvements.
Any and all inventions regarding:
 
 

 
   
 
  Additional sheets attached.
 
 


2. I propose to bring to my employment or consultancy (as the case may be) the
following materials and documents of a former employer:

             
X
  No materials or documents.
See below:  

 


 
 
 
 

 
           
 
      By:   /s/ Chris J. Pollak
Signature
 
      Name:   Chris J. Pollak
 
           

5